                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

  UNITED STATES OF AMERICA,

                         Plaintiff,
                                                            Case No. 20-CR-56-JPS
  v.

  ANTONIO L. STEWART,
                                                                           ORDER
                         Defendant.


        On April 9, 2020, Defendant Antonio L. Stewart (“Stewart”) filed a

 motion to exclude the government’s expert (Docket #10),1 a motion to

 suppress the fruits of an invalid search warrant, (Docket #11), a motion to

 suppress involuntary statements, (Docket #12), and a motion to suppress



        1 The government’s failure to respond to the Daubert motion because it was
 filed before May 13, 2020 is a bit confusing. The government should refer back to
 the trial scheduling order, which states that “Daubert motions must be filed on or
 before Wednesday, May 13, 2020.” (Docket #13 at 4) (emphasis added).
 Defendant’s motion was timely, and the government should have responded to it
 in the first instance—neither the trial scheduling order nor any rule governing
 procedure before this Court permits a party to unilaterally “reserve[] the right to
 respond to the defendant’s Daubert motion at a later time,” as the government did.
 (Docket #17 at 23). If the government sought an extension of time to respond—or
 would currently like an extension of time to respond—it must file a motion to
 extend time to respond and show good cause and excusable neglect, like all other
 litigants. See Fed. R. Crim P. 45(b)(1). At this juncture, the Court declines to offer
 such an extension absent such a showing. Id.
         On a substantive note, it appears to the Court that a Daubert hearing is very
 much warranted. While Stewart’s motion is brief, it demonstrates the
 government’s lack of explanation as to how the expert reached her conclusion that
 there was a match between Stewart’s DNA and the DNA found on the firearm in
 this case. While science can be instructive and helpful in evidentiary matters, it
 must also be reliable. Courts should evaluate proffered experts with rigorous
 scrutiny. The matter will be referred to Magistrate Judge Duffin for a hearing.



Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 1 of 21 Document 38
 the fruits of an unreasonable cell phone search, (Docket #16). On May 13,

 2020, Magistrate Judge William E. Duffin issued a Report and

 Recommendation (“R&R”) in which he recommended denying the

 suppression motions, and deferred ruling on the Daubert motion to this

 Court. (Docket #27). The R&R was timely opposed, and is now fully

 briefed—the government has filed a motion to file a sur-reply, which the

 Court has considered and will grant. (Docket #35). For the reasons

 explained below, the Court adopts in part and overrules in part Magistrate

 Judge Duffin’s R&R.

 1.     LEGAL STANDARD

        When reviewing a magistrate’s recommendation, this Court is

 obliged to analyze de novo “those portions of the report or specified

 proposed findings or recommendations to which objection is made.” 28

 U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

 in part, the findings or recommendations made by the magistrate.” Id. The

 Court’s review encompasses both the magistrate’s legal analysis and factual

 findings. Id.; see also Fed. R. Crim. P. 59(b).

 2.     FACTUAL BACKGROUND

        The facts are not contested, so the Court repeats them below in

 substantially the same form as they appear in Magistrate Judge Duffin’s

 R&R, with occasional additions or modifications as needed. See generally

 (Docket #27 at 2–4).

        On January 7, 2020, Milwaukee Police Officer Ryan DeWitt

 (“DeWitt”) sought a “no-knock” search warrant for the premises located at

 2236 North 16 Street in Milwaukee, which the warrant described as

 “occupied by ‘John and Jane Doe.’” (Docket #11-1 at 1). Based on the

 affidavit, which was signed by DeWitt, Milwaukee County Court


                           Page 2 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 2 of 21 Document 38
 Commissioner Barry Phillips approved the “no knock” search warrant,

 identifying the “objects of search” as:

        1. Cocaine – a white powdery or an off-white chunky
           substance;
        2. Firearms, ammunition, body armor, gun cases, manuals,
           cleaning kits
        3. Scales, paper packets, plastic bags, aluminum foil and
           other items used to package cocaine/marijuana/heroin for
           sale; drug related paraphernalia, records, monies, firearms
           owned or associated with the premises;
        4. Documents, utility bills, keys, and other items used to
           show who is in control of premises;
        5. Cellular phones, computer, camera and/or laptop
           computers, and or any electronic device that would
           contain data;
        6. Vehicles present on premise [sic] and associated with
           subjects present on premise [sic].

 Id. The warrant closed by commanding the search of “the said premises

 and/or the said person(s) for said things, and take possession thereof, if

 found.” Id.

        DeWitt’s affidavit relied on information obtained from a confidential

 informant. The informant had previously provided information that led to

 13 felony drug arrests and four search warrants. (Docket #11-1 at 3). The

 informant was involved in more than ten controlled buys and had provided

 detailed information on residential and mobile drug dealings. Id. The

 informant had two misdemeanor convictions for disorderly conduct, and

 two felony drug convictions. Id. The informant’s motivation for cooperating

 was “monetary payments.” Id.

        The affidavit noted four separate sources of information suggesting

 that drug dealing was occurring at the target property: an anonymous


                           Page 3 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 3 of 21 Document 38
 citizen complaint within the last six months, id. at 4; a known citizen

 complaint within the last four weeks, id.; the affiant’s own surveillance

 within the last seven days; and, most significantly, the informant’s own tips,

 including the informant’s observation of at least three sales of crack cocaine

 in the past three weeks, a controlled buy for crack cocaine within the past

 seven days, and two attempted controlled buys within the last seven days

 where each time a woman at the residence told the informant that they (it

 is unclear who “they” refers to) were out and would return in 30 or 60

 minutes. Id. at 5–6. During the last of these attempted controlled buys the

 informant observed another person purchasing marijuana. Id. at 6. The

 informant also reported observing “a male subject at the door distributing

 narcotics while armed with a black handgun with an extended magazine.”

 Id. at 4. There was a fairly thorough description of the woman involved in

 the deal, id. at 5, but no description of the male.

        When officers executed the warrant on the morning of January 8,

 2020, Stewart was at the residence with his sister and his sister’s two-year

 old daughter. No fewer than twenty-five police officers stormed the house,

 setting off a “flare” in order to destabilize the occupants of the house.

 Stewart was promptly detained “on the mattress in a rear bedroom, and his

 sister was detained on a mattress in a makeshift bedroom in the dining

 room.” (Docket #17 at 3). In the front-middle bedroom, the police

 discovered Stewart’s jacket, which contained his identification card, his

 debit card, and a key to a car that was parked outside the residence and

 running. Id.2 In the same room, the police discovered two smart phones on

 the mattress, as well as marijuana and powdered drugs located in the


        2   It is unclear how the car was running without keys in the ignition.


                           Page 4 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 4 of 21 Document 38
 mattress, and firearms located in other areas of the room. The parties do not

 identify where the jacket was located in relation to the contraband, but it is

 clear that the jacket did not actually contain contraband.

        While some members of the tactical unit searched the home, the

 other officers searched Stewart, discovering four grams of marijuana in his

 pants pocket. (Docket #11 at 2). Officers also found sandwich bags in the car

 that he was driving, and a .380 pistol in the heating register of the house. Id.

 In a post-arrest statement, Stewart acknowledged possessing the gun. Id.

 3.     ANALYSIS

        3.1    Motion to Suppress Fruits of Invalid Search Warrant

               3.1.1   Validity of Search of Residence

        The Fourth Amendment protects “[t]he right of the people to be

 secure in their persons, houses, papers, and effects, against unreasonable

 searches and seizures.” U.S. Const. amen. IV. It requires searches to be

 conducted pursuant to a warrant, issued upon probable cause that a crime

 occurred. Id. The warrant must “particularly describe[e] the place to be

 searched, and the person or things to be seized.” Id.

        In determining whether an informant’s tip provides probable cause

 to so support a search warrant, courts consider the totality of the

 circumstances surrounding the tip. Illinois v. Gates, 462 U.S. 213, 230–31

 (1983). “When those ‘known facts and circumstances’ used to support a

 finding of probable cause are derived from a confidential informant’s (CI)

 tip, the legitimacy of a probable cause determination turns on that ‘CI’s

 reliability, veracity and basis of knowledge.’” United States v. Olson, 408 F.3d

 366, 370 (7th Cir. 2005) (quoting United States v. Johnson, 289 F.3d 1034, 1038

 (7th Cir. 2002) (abrogated on other grounds)). Courts should consider

 whether the informant “(1) had firsthand knowledge; (2) provided


                           Page 5 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 5 of 21 Document 38
 sufficient details; (3) relayed information which was subsequently

 corroborated; and (4) testified at a probable cause hearing.” Id.

        In this case, the information from the confidential informant was

 sufficiently reliable, veritable, and based in knowledge. In the week leading

 up to the search, the CI participated in a controlled buy at the residence,

 and had observed three other buys occur over the prior three weeks, all of

 which gave him first-hand knowledge of the events unfolding. He had also

 tried, on two other occasions in the week leading up to the raid, to purchase

 crack cocaine, but was turned away by a woman at the door because they

 were “out” of the drug in question.3 The CI described, in sufficient detail,

 the residence to be searched and the items that would be located there—i.e.,

 he gave the address of the home, described the woman from whom he

 purchased the drugs, and described the drug paraphernalia that would be

 found therein. It should be noted, however, that he gave virtually no

 description of the people involved in the transaction.

        The confidential informant’s tips were confirmed by Officer DeWitt,

 who surveilled the home over the course of the week, observed the CI’s

 buys and attempted buys, and took note of traffic in front of the home,

 which was consistent with drug trafficking. The record is silent as to

 whether the CI testified at a probable cause hearing, but his first-hand

 knowledge, well-established reputation for reliability, and the officer’s

 corroboration of his information, all weigh in favor of finding that this CI’s

 information was sufficient to support a probable cause determination. See



        3 Magistrate Judge Duffin explains: “‘Out’ did not mean they were ‘out’ of
 the drug dealing business. The statement [meant] to come back shortly.” It is not
 clear how this fact was ascertained, but the defense does not dispute it. (Docket
 #27 at 7).


                           Page 6 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 6 of 21 Document 38
 Gates, 462 U.S. at 230–31 (instructing a totality-of-circumstances analysis).

 The probable cause determination is buttressed by two citizen complaints,

 one that was four weeks old and one that was six months old, each of which

 complained about drug dealing at the residence. Taken together, the Court

 finds that the warrant was valid, and the search of the residence was

 constitutional.

                  3.1.2   Validity of Search of Vehicle

        In his affidavit in support of the search warrant, Officer Dewitt

 stated that, in his experience, “controlled substances can be secreted

 in . . .vehicles on and associated with the premises.” (Docket #11-1 at 6, ¶

 25). This is all that the warrant states as to the vehicle. Magistrate Judge

 Duffin rightly dismissed this as an utter failure to establish probable cause

 for the search of the vehicle, noting that “[i]t hardly takes any sort of

 training or experience to make such an observation.” (Docket #27 at 9).

 Magistrate Judge Duffin correctly asserted that “[o]fficers are not

 authorized to search a location simply because it is capable of holding

 controlled substances; controlled substances can be secreted pretty much

 anywhere.” Id. Giving law enforcement free reign to search anywhere that

 they believe drugs can be secreted is not what the Constitution permits. As

 Magistrate Judge Duffin concluded, the warrant did not allow the search of

 the car.

            “[S]uppression of evidence seized pursuant to a search warrant that

 is later declared invalid is inappropriate if the officers who executed the

 warrant relied in good faith on the issuing judge’s finding of probable

 cause.” United States v. Adams, 934 F.3d 720, 726 (7th Cir. 2019) (quoting

 United States v. Watts, 535 F.3d 650, 656–57 (7th Cir. 2008)). Often, “[a]n

 officer’s decision to obtain a warrant is prima facie evidence that the officer


                           Page 7 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 7 of 21 Document 38
 was acting in good faith.” Id. However, “[a] defendant can rebut this

 presumption in several ways, including by showing that ‘the affidavit

 submitted in support of the warrant was “so lacking in indicia of probable

 cause as to render official belief in its existence entirely unreasonable.”’” Id.

 (citing Olson, 408 F.3d at 372) (internally quoting United States v. Leon, 468

 U.S. 897, 924 (1984)).

        “Overcoming the presumption of good faith is no small feat, as an

 officer cannot ordinarily be expected to question a judge’s probable cause

 determination.” Id. (quoting United States v. Lickers, 928 F.3d 609, 619 (7th

 Cir. 2019)). When a search is made “pursuant to a facially valid warrant

 issued by a judicial officer,” the police violate a defendant’s rights “only if

 reasonably well-trained officers in their positions should have known that

 the testimony or affidavits they provided in support of the warrants would

 have failed to establish probable cause, so that they should not have applied

 for the warrants in the first place.” Beauchamp v. City of Noblesville, Ind., 320

 F.3d 733, 743 (7th Cir. 2003) (citing Malley v. Briggs, 475 U.S. 335, 345 (1986)).

 “In reviewing the validity of a search warrant supported by an affidavit

 containing information that is in part unlawfully obtained. . .we must

 consider whether the untainted information, considered by itself,

 establishes probable cause for the warrant to issue.” United States v. Johnson,

 876 F.2d 589, 592 (7th Cir. 1989) (citations and quotations omitted).

        It is well established that officers must state with sufficient

 particularity the things to be searched. Steele v. United States, 267 U.S. 498,

 503 (1925) (explaining that the particularity requirement is met if “the

 description is such that the officer with a search warrant can, with

 reasonable effort ascertain and identify the place intended.”). This is an

 elementary legal principle that a reasonable law enforcement officer would


                           Page 8 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 8 of 21 Document 38
 know he is required to apply—in fact, DeWitt described with sufficient

 particularity the residence to be searched, and the drug paraphernalia

 therein, which demonstrates his understanding of this elementary principle

 of search and seizure law. (Docket #11-1 at 1) (describing the “lower

 apartment of a two-story duplex with white colored siding, red and tan

 colored trim and a tannish colored shingled roof” with a west-facing

 entryway). DeWitt’s reliance on the affidavit to search the car—which

 simply says “Vehicles present on premise and associated with subjects

 present on premise” without specifying whether “on premise” means a

 garage, driveway, or street—is patently unreasonable. Id. This is

 particularly true because Stewart’s vehicle was parked on the street in front

 of the duplex—meaning it was not clearly “on the premises,” as a car in a

 garage or a driveway might be. Without a single detail instructing an officer

 how to discern a searchable vehicle from a non-searchable vehicle, the

 affidavit as to the vehicles was obviously deficient.

          In upholding the search under the good faith exception, Magistrate

 Judge Duffin observed that there was “nothing unusual” about searching

 vehicles at homes where search warrants are authorized and noted that

 courts “routinely” authorize such searches. (Docket #27 at 12). That may

 well be, but the officer must describe the things to be searched with some

 particularity—that is the entire point of the search warrant. What type of

 car? What color? Where would it have been parked? Any one of these

 details would have been sufficient; particularity is not a high bar, and there

 is no reason not to meet it. The Court is not looking for the VIN number,

 just some indication that the car being searched is actually implicated in the

 crime.




                           Page 9 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 9 of 21 Document 38
        Officer DeWitt had been surveilling the home for a week—he had

 every opportunity to take note of suspicious vehicles, particularly ones that

 were regularly at the home and which he might need to search for evidence.

 But the affidavit does not contain a single indication that DeWitt knew that

 the vehicle he searched was his target’s car, or otherwise likely to be a

 source of evidence. For these reasons, the good faith exception does not

 apply to the vehicle, and the items seized as a result of that search must be

 suppressed.

               3.1.3   Validity of Search of Electronic Devices

        The officers seized two phones, which were located in plain view.

 Obviously, cell phones are not inherently unlawful, but they are used in

 nearly all commercial endeavors, including the drug trade. See (Docket #27

 at 13–14) (citing cases). Accordingly, the search warrant reasonably listed

 “cell phones” among the items intended to be seized. While the initial

 warrant did not describe the types of phones or the phone numbers that

 might have been linked to the phones, it did provide for the seizure of cell

 phones located at the residence. A subsequent warrant provided

 significantly more description about the phones, in order to ensure the

 propriety of the search.

        The Court finds that the seizure of the cell phones was lawful, and

 the subsequent search supported by either warrant. The officers were

 permitted, by the terms of the first warrant, to enter the home and search

 for listed items used to effectuate the drug trade. These items included cell

 phones (i.e., more than one). The officers found the cell phones in an

 anonymous bedroom, which also contained other contraband. The officers

 had no reason to believe the phones belonged to Stewart (and thus not the

 target of the search, as explained below). Rather, the phones were on a bed,


                           Page 10 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 10 of 21 Document 38
 in plain view, not on anybody’s person or in the pocket of any person’s

 article of clothing. It would be reasonable for officers, tasked with seizing

 cell phones located at the residence, to take the phones. Accordingly, the

 search of the phones was valid.

               3.1.4   Validity of Search of Stewart

        “[A] person’s mere propinquity to others independently suspected

 of criminal activity does not, without more, give rise to probable cause to

 search that person.” Ybarra v. Illinois, 444 U.S. 85, 91 (1979). Rather, an arrest

 is lawful only if “the officers had probable cause to make it—whether at

 that moment the facts and circumstances within their knowledge and of

 which they had reasonably trustworthy information were sufficient to

 warrant a prudent man in believing that the petitioner had committed or

 was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964). Magistrate

 Judge Duffin determined, and this Court agrees, that the warrant was

 insufficient to create probable cause to support a search of Stewart—it did

 not describe Stewart with any particularity, and courts have held that John

 Doe warrants are presumptively invalid. United States v. Doe, 703 F.2d 745,

 747 (3d Cir. 1983); West v. Cabell, 153 U.S. 78 (1984) (holding that “warrants

 of arrest[,] in cases criminal or civil, must specifically name or describe the

 person to be arrested[.]”).

        The government contends that the search was a permissible search

 incident to a lawful arrest. Magistrate Judge Duffin determined that this

 argument was extremely weak, as well, (Docket #27 at 16), but ultimately

 concluded that, under the inevitable discovery doctrine—which revealed

 the jacket and the contraband in the room where the jacket was found—

 there would have been probable cause to arrest Stewart, thereby rendering

 the search incident to the lawful arrest constitutional. Id. at 19–20.


                           Page 11 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 11 of 21 Document 38
        The inevitable discovery doctrine is an exception to the exclusionary

 rule that applies “[i]f the prosecution can establish by a preponderance of

 the evidence that the information ultimately or inevitably would have been

 discovered by lawful means.” Nix v. Williams, 467 U.S. 431, 444 (1984). “To

 satisfy this burden, the [g]overnment must demonstrate that two criteria

 are met: First, it must show that it had, or would have obtained, an

 independent, legal justification for conducting a search that would have led

 to the discovery of the evidence; second, the [g]overnment must

 demonstrate that it would have conducted a lawful search absent the

 challenged conduct.” United States v. Marrocco, 578 F.3d 627, 637–38 (7th Cir.

 2009). At this second step, the government must “prove that a warrant

 would certainly, and not merely probably, have been issued had it been

 applied for.” United States v. Tejada, 524 F.3d 809, 813 (7th Cir. 2008).

        Here, “the information” that must “ultimately” have been

 discovered by “lawful means” is the drugs that were on Stewart’s person

 during the time of the search. See Nix, 467 U.S. at 444. In order to

 demonstrate “an independent, legal justification for conducting [the

 search,” the government must demonstrate that the search of the residence

 would have revealed probable cause to arrest—and thus, search—Stewart.

 Marrocco, 578 F.3d at 627–28. This requires the police to have independently

 discovered sufficient evidence implicating Stewart in the drug trade such

 that they would have “certainly” obtained a warrant to arrest him had they

 applied for it. Tejada, 524 F.3d at 813.

        Since Stewart did not physically possess any of the contraband that

 the officers found in the home, they must have discovered some evidence

 linking Stewart to the contraband. “[W]hen the defendant jointly occupies

 a residence, proof of constructive possession of contraband in the residence


                           Page 12 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 12 of 21 Document 38
 requires the government to demonstrate a ‘substantial connection’ between

 the defendant and the contraband itself, not just the residence.” United

 States v. Griffin, 684 F.3d 691, 697 (7th Cir. 2012). To support an arrest for

 constructive possession, the government must show that the police would

 have   independently     discovered     evidence   demonstrating     a   “fair

 probability” that there was a “substantial connection” between Stewart and

 the contraband. See Bridgewell v. Eberle, 730 F.3d 672, 675 (7th Cir. 2013)

 (“[W]hen facts support a ‘fair probability’ that a suspect has committed a

 crime, probable cause to arrest exists.”).

        When the police executed the warrant, there was not even a

 substantial connection between him and the residence, let alone the

 contraband therein. The only evidence of Stewart’s presence was fleeting:

 his car running outside, and his jacket tossed on a bed. There was no

 evidence that DeWitt had seen Stewart come and go from the residence

 during his seven-day surveillance of the home. The CI never described

 Stewart or a man like Stewart living at the home, keeping his possessions

 there, or facilitating the drug trade. There is no indication that the police

 found Stewart sleeping in the bed where his jacket was found. In short,

 when the police executed the warrant, they had no reason to believe that

 Stewart was anything other than a visitor.

        And herein lies the logical flaw: if, at the time they executed the

 warrant, the police only had reason to believe that Stewart was a visitor to

 the home, then the fact that they found his recently-worn jacket in the same

 room that also contained contraband does not amount to a “fair probability”

 that he owned the contraband. An arrest for constructive possession would

 require probable cause that “the defendant knowingly had both the power

 and intention to exercise dominion and control over the object, either


                           Page 13 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 13 of 21 Document 38
 directly or through others.” United States v. Lawrence, 788 F.3d 234, 240 (7th

 Cir. 2015) (discussing sufficiency of evidence at trial). There is no evidence

 that the jacket was, for example, nestled atop or around a pile of the

 contraband. Nor does it seem that the police independently discovered any

 information suggesting that the room was Stewart’s, and the contraband

 was possibly his—that, in the course of their search, the police discovered

 material possessions likely to belong to Stewart, or artifacts of life bearing

 Stewart’s name, such that the possibility that he lived there and wielded

 control over the contraband could be entertained. Probable cause is not a

 demanding standard, but the government has not met it. The law does not

 permit the state to tear down the door of someone’s house and search

 everyone therein. See United States v. McCauley, 659 F.3d 645, 649 (7th Cir.

 2011).

          Nor does the singular fact that Stewart was at a home where drugs

 were sold support probable cause for an arrest. There were not drugs out

 in the open in the common areas of the home, only paraphernalia like a

 baking sheet with powdery residue and a scale in the living room. (Docket

 #30-1 at 3–4). The drugs themselves were found in a safe in the basement,

 in the folds of mattresses, and in the target’s purse—none of which

 obviously implicated Stewart. Id.

          In Ybarra v. Illinois, the Supreme Court explained that the probable

 cause requirement “cannot be undercut or avoided by simply pointing to

 the fact that coincidentally there exists probable cause to search or seize

 another or to search the premises where the person may happen to be.” 444

 U.S. 85, 92 (1979). Ybarra dealt with the search of a patron of a tavern

 suspected of hosting a heroin trade. The Seventh Circuit has since

 distinguished Ybarra from cases where police execute a search warrant on


                           Page 14 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 14 of 21 Document 38
 a home drug dealing operation, but the caselaw is clear that a homeowner’s

 trust in a visitor viewing the drugs does not, alone, support probable cause

 for an arrest of the visitor. See United States v. Pace, 898 F.2d 1218, 1240 (7th

 Cir. 1990) (finding probable cause to arrest visitors of a condo where police

 observed visitors moving between rooms that proved to contain large

 amount of drugs and money kept out in the open, and determined that the

 drug dealing owner of the condo trusted the defendants to do so); United

 States v. Nelson, 385 F. App’x 566, 569 (7th Cir. 2010) (finding probable cause

 to arrest a visitor in a home that contained drug paraphernalia, hosted drug

 transactions, lacked furnishings and running water, and “appeared to have

 no lawful purpose,” combined with the fact that the home owner trusted

 the visitor to be in the home while active drug dealing occurred); United

 States v. McCauley, 659 F.3d 645, 649 (7th Cir. 2011) (finding probable cause

 to arrest for assault where the defendant matched the physical description

 of a person who had participated in an assault at that location).4 McCauley

 went on to note that

        Ybarra might be instructive if, because the apartment [the
        informant] described was known as a drug house, [the police]
        had entered through some legitimate means (a search
        warrant, consent, or observation of drugs in plain sight), and
        then proceeded to indiscriminately search everyone in the
        apartment.

  Id. But the court explained that those were not the facts of that case. Id. They

 are, however, the facts of this case.




        4While the police were purportedly investigating a shooting that was
 reported “outside” of the residence the previous day, there is no description of the
 people involved in the shooting—much less any indication that the shooters were
 residents of the duplex in question.


                           Page 15 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 15 of 21 Document 38
        Indeed, Pace, Nelson, and McCauley illustrate that while a

 homeowner’s willingness to leave a visitor in the presence of drugs is a

 factor in establishing probable cause to arrest, it, alone, does not support

 probable cause. There is always something else—a police observation of the

 defendants moving purposefully between rooms containing the drugs and

 cash (Pace), an utter lack of any other reason to be in the dwelling (Nelson),

 or independent probable cause for an arrest based on an earlier reported

 crime at that location (McCauley). The Court is not aware of any case that

 permits law enforcement to enter a dwelling through legitimate means and

 “proceed[] to indiscriminately search [or arrest] everyone in the

 apartment.” McCauley, 569 F.3d at 649. And this is the most reasonable

 application of law—otherwise, the line of cases regarding constructive

 possession of contraband in a shared dwelling would have no use. See e.g.,

 Lawrence, 788 F.3d at 240.

        In this case, the visitor was not even in the presence of drugs—there

 was drug paraphernalia in the living room which, but for the razors, could

 just as well have been a baking endeavor. And the fact that the visitor was

 a sibling suggests even less reason to conclude that the homeowner’s trust

 in leaving the drug paraphernalia in front of him derived from his complicity

 in the drug dealing. The sister may simply have trusted her brother, as

 family members do. The home was also, apparently, used as a residence for

 a mother and her child, meaning Stewart’s presence there was not

 necessarily nefarious. The government has not pointed to any other factor

 that might give the police reason to believe that Stewart was living at the

 residence, much less involved in the drug trafficking enterprise, aside from

 the fact that he happened to be there when the warrant was executed, and

 that prior drug transactions had, occasionally, featured a man with a gun


                           Page 16 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 16 of 21 Document 38
 (who turned out to be a person named “Poochie” who lived in the

 basement, and not Stewart). See (Docket #30-1 at 6).

        In short, the government has presented no basis to conclude that

 there was probable cause to arrest Stewart, thereby rendering the search

 incident to that arrest unconstitutional. The government has a low burden,

 and they have not met it; not even close. In retrospect—with the benefit of

 Stewart’s confession and his description of his living situation—it appears

 that there could have been probable cause to arrest Stewart. But coulda

 woulda shoulda is not an exception to the Fourth Amendment. The

 inevitable discovery doctrine does not help the government here, and the

 constitutional inquiry is not retrospective. The search of Stewart must be

 suppressed.

        3.1.5   Validity of Confession

        “The burden of proving admissibility of a confession that follows

 from a Fourth Amendment violation rests with the prosecution.” United

 States v. Patino, 830 F.3d 1413, 1418 (7th Cir. 1987). “The fact that a Miranda

 warning was given and understood is not conclusive and ‘a finding of

 “voluntariness” for purposes of the Fifth Amendment is merely a threshold

 requirement for Fourth Amendment analysis.’” Id. (quoting Taylor v.

 Alabama, 457 U.S. 687, 690 (1982)). Courts must also consider “the temporal

 proximity of the arrest and the confession, the presence of intervening

 circumstances, and, particularly, the purpose and flagrancy of the official

 misconduct.” United States v. Brown, 422 U.S. 590, 603–04 (1975).

        The parties contest voluntariness in light of the defendant’s

 inebriated state, the police officers’ untruthful interrogation tactics, and the

 defendant’s history with law enforcement. This is a close call, though the

 video of the interrogation suggests that the confession was voluntary.


                           Page 17 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 17 of 21 Document 38
 However, even if the Court were to assume that the confession was

 voluntary, it would still be inadmissible because it was not sufficiently

 attenuated from the unconstitutional arrest.

        One of the seminal cases on this issue proves instructive. In Brown

 v. Illinois, the police arrested the defendant, Brown, on suspicion of murder.

 422 U.S. at 593. Brown had been identified as an acquaintance of the

 deceased, and, at around 5:00 p.m., the police executed an unlawful search

 of Brown apartment. Id. During their search, Brown came home. Id. The

 police stopped Brown at gunpoint, told him he was under arrest, confirmed

 that he had no weapon, and asked him his name. Id. Brown lied about his

 identity, and was placed in handcuffs. Id.

        Brown was driven to the police station, whereupon he was given his

 Miranda rights in full, and appeared to understand them. Id. at 594.

 Thereafter, at around 8:45 p.m., he made several incriminating statements.

 Id. Specifically, Brown implicated another man, Claggett, in the murder. Id.

 at 595. At that point, the questioning stopped, and the police and Brown

 went out to search for and arrest Claggett. Id. They were successful, and

 resumed questioning Brown at around 2 a.m., after giving him some coffee.

 Id. Brown received his Miranda warnings again before the second round of

 questioning, and then again when the court reporter arrived, at around 2:30

 a.m. Id. Brown made more incriminating statements, but refused to sign the

 statement that was ultimately produced. Id. at 595–96.

        The Supreme Court held that both of Brown’s statements had to be

 suppressed. The Court explained that when a person is arrested without

 probable case, “Miranda warnings, alone and per se, cannot always make

 the act sufficiently a product of free will [or] break, for Fourth Amendment

 purposes, the causal connection between the illegality and the confession.”


                           Page 18 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 18 of 21 Document 38
 Id. at 603. Rather, “[t]he question whether a confession is the product of a

 free will . . . must be answered on the facts of each case.” Id. at 603.

        In Brown, the Supreme Court found no attenuation under the

 following circumstances: (1) Miranda rights were given before each round

 of questioning; (2) defendant was questioned within an hour and again at

 six or seven hours after the arrest; (3) there was a four-and-a-half period of

 intervening time between the first and second interrogation in which

 Brown went with the police to search for the other suspect and then was

 left alone in an interrogation room for a couple of hours to drink coffee; and

 (4) where the purpose of the arrests was investigatory, and the manner in

 which he was originally arrested was calculated to “cause surprise, fright,

 and confusion.” Id. at 605.

        Like Brown, Stewart received his Miranda rights and purported to

 understand them. He was arrested at approximately 9:10 a.m., see (Docket

 #30-1 at 1), and questioned for a brief period of time between 11:20 a.m. and

 12:26 p.m. There are no facts regarding how he spent the intervening time

 between the arrest and questioning, but it can be inferred that Stewart was

 in custody, and spent his time in jail or under the eyes of the police. He did

 not leave on his own recognizance, and then return on his own free will

 several days later to give a statement, as might have sufficiently attenuated

 the tainted arrest. Wong Sun v. United States, 371 U.S. 471, 491 (1963).

 Moreover, the purpose of the interrogation was investigatory—the officers

 explained that they were investigating a shooting that occurred, as well as

 the drug sales from the property. Like Brown, the manner in which Stewart

 was arrested—in the morning, no-knock, with a flash-bomb, amid a 25-

 officer house raid—gives the appearance of having been “calculated to

 cause surprise, fright, and confusion.” Brown, 422 U.S. at 605. Thus, there is


                           Page 19 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 19 of 21 Document 38
 no attenuation of the taint, and Stewart’s confession must be suppressed.

 Taylor, 457 U.S. at 691 (excluding confession where there was a six-hour

 period between the illegal arrest and the confession; defendant was

 detained without counsel the entire time; defendant received Miranda

 warnings three times, and defendant was permitted to speak with his

 girlfriend and a friend before confessing).

 4.     CONCLUSION

        It appears that employing a platoon of officers to execute a no-knock

 warrant does not always give rise to the most precise execution of that

 which the law requires. Searches and arrests must be constitutional. It does

 not matter if the people in the residence are suspected of dealing drugs. If

 the Constitution does not apply to everybody in equal measure, it then

 becomes meaningless.

        When the state rouses a household to search its people and their cars,

 our laws require the state to have probable cause for each search. The

 warrant did not extend to the people and the cars that were searched, and

 the government has utterly failed to demonstrate that probable cause

 otherwise existed. Not every set of facts merits application of the good faith

 exception or an exception to the exclusionary rule, and blind application of

 these exceptions only fosters shoddy law enforcement.

        Accordingly,

        IT IS ORDERED that Defendant’s request for a Daubert hearing

 (Docket #10) be and the same is hereby GRANTED; this matter be and the

 same is hereby REFERRED to Magistrate Judge Duffin for further

 proceedings;




                           Page 20 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 20 of 21 Document 38
       IT IS FURTHER ORDERED that Defendant’s motion to suppress

 fruits of invalid search warrant (Docket #11) is GRANTED in part and

 DENIED in part;

       IT IS FURTHER ORDERED that Defendant’s motion to suppress

 his statements (Docket #12) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant’s motion to suppress

 fruits of an unreasonable cell phone search (Docket #16) be and the same is

 hereby DENIED;

       IT IS FURTHER ORDERED that the Magistrate Judge’s Report and

 Recommendation (Docket #27) be and the same is hereby ADOPTED in

 part and OVERRULED in part as stated in the terms of this Order; and

       IT IS FURTHER ORDERED that the government’s motion for leave

 to file a sur-reply (Docket #35) be and the same is hereby GRANTED.

       Dated at Milwaukee, Wisconsin, this 23rd day of October, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                           Page 21 of 21
Case 2:20-cr-00056-JPS-WED Filed 10/23/20 Page 21 of 21 Document 38
